This case is before us on appeal to review the order and judgment of the circuit court quashing alternative writ of mandamus and dismissing the cause at the cost of petitioner.
Petitioner sought to have peremptory writ of mandamus requiring A.B. Curry as Acting Director of Public Safety of the City of Miami, together with other City officials, to cancel and rescind a certain order bearing date of the 5th day of March, 1943, wherein and whereby the petitioner was removed *Page 745 
from his office of patrolman of the City of Miami and to restore the petitioner to the office of patrolman of the Division of Police of the City of Miami, Florida.
The record shows that the removal was accomplished in the manner prescribed by statutes and the ordinances of the municipality; that jurisdictional grounds for removal appear in the charges filed and on which the petitioner was tried, and the record also shows that there was substantial evidence produced at the hearing to prove the truth of each of the charges so presented.
Although the penalty imposed may have been harsh and out of proportion to the offenses committed, this is a matter which rests upon the conscience of the proper municipal officials and not upon the courts.
The judgment should be affirmed on authority of the opinions and judgments of this Court in the cases of State v. Rose,123 Fla. 544, 167 So. 21; State v. Smith, 134 Fla. 190,183 So. 730; State ex rel. Murray v. Lee, 148 Fla. 258,4 So.2d 117; Reynolds v. Brigham, 144 Fla. 253, 197 So. 840; Hammond v. Curry, City Manager of the City of Miami, 153 Fla. 245, 114 So.2d 390.
It is so ordered.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.